DETAILED ACTION

Summary
Applicant's election with traverse of Species A1 and Species B1 in the reply filed on September 28, 2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all species.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-22 are currently pending while claims 7-9 and 18 have been withdrawn from consideration.

Claim Objections
Claims 1, 4, 5, 13, and 14 are objected to because of the following informalities:  
Claim 1 recites “the return conductors” on line 4 and again on line 6. It is unclear if “the return conductors” recited on line 4 and 6 of claim 1 are referring to the “plurality of return conductors” recited on line 3 of claim 1, and if so which of the plurality of return conductors, or if “the return conductors” recited on line 4 and 6 of claim 1 are referring to entirely different return conductors altogether. Claims 4, 5, 13, and 14 similarly recite, “the return conductors”. 
Amending “the return conductors” to “the plurality of return conductors” would overcome the objections.
Appropriate correction is required.
Claims 21 and 22 are objected to because of the following informalities:  
Claim 21 recites “the return conductors” on line 5 and again on line 7. It is unclear if “the return conductors” recited on line 5 and 7 of claim 21 are referring to the “plurality of return conductors” recited on line 4-5 of claim 21, and if so which of the plurality of return conductors, or if “the return conductors” recited on line 5 and 7 of claim 21 are referring to entirely different return conductors altogether. Claim 22 similarly recites, “the return conductors”. 
Amending “the return conductors” to “the plurality of return conductors” would overcome the objections.
Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  
Claims 10 and 11 recite “the thermocouple arrangements” on line 2. It is unclear if “the thermocouple arrangements” recited on line 2 of claims 10 and 11 are referring to the “plurality of thermocouple arrangements” recited on line 2 of claim 1, and if so which of the plurality of thermocouple arrangements, or if “the thermocouple arrangements” recited on line 2 of claims 10 and 11 are referring to entirely different thermocouple arrangements altogether. 
Amending “the thermocouple arrangements” to “the plurality of thermocouple arrangements” would overcome the objections.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:
Claim 14 recites, “electrical connection areas of the forward conductors and of the return conductors are lead out of the case at a common side” which is grammatically incorrect.
Amending “electrical connection areas of the forward conductors and of the return conductors are lead out of the case at a common side” to “electrical connection areas of the forward conductors and of the return conductors are led out of the case at a common side” would overcome the objection.
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “the junctions and/or the groups of junctions” on line 2. It is unclear if “the junctions and/or the groups of junctions” recited on line 2 of claim 16 is referring to the “electrical junctions or groups of electrical junctions” recited on line 6 of claim 1 or if “the junctions and/or the groups of junctions” recited on line 2 of claim 16 is referring to entirely different junctions and/or the groups of junctions altogether. 
Amending “the junctions and/or the groups of junctions” to “the electrical junctions and/or the groups of electrical junctions” would overcome the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 13-17, 19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “the forward conductors extend linearly and are arranged substantially parallel to each other”.
It is unclear as to the scope of structures of the forward conductors encompassed by the phrase “the forward conductors extend linearly and are arranged substantially parallel to each other” and what structures of the forward conductors are specifically excluded by the phrase “the forward conductors extend linearly and are arranged substantially parallel to each other” because it is unclear what limitations the term “substantially” definitely imparts on the forward conductors. 
Claims 3, 5, 6, 13, 14, 16, 17, 20, and 22 recite the limitation "the forward conductors" on lines 1-2 of claim 3, line 2 of claim 6, line 2 of claim 13, line 2 of claim 14, line 3 of claim 16, line 3 of claim 17, line 2 of claim 20, and line 1-2 of claim 22.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the forward conductors” to “each forward conductor” would overcome the rejections. 
Claim 19 recites the limitation "the respectively associated return conductors" on line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the associated return conductors" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the junctions" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the at least one junction" on line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (U.S. Pub. No. 2005/0259717).
With regard to claim 1, Phillips discloses a temperature sensing device, comprising:
a plurality of thermocouple arrangements (302A, 302B, and 302C, Fig. 3), each of the plurality of thermocouple arrangements comprising 
a forward conductor (such as the combination of 304A and 314D of the cited thermocouple arrangements, Fig. 3) and 
a plurality of return conductors electrically connected with the forward conductor (a return conductor such as the combination of 304B and 322D and a return conductor 314C depicted in Fig. 3 as electrically connected with the cited forward conductor 304A/314D), 
the return conductors being formed of a different conductive material than the respectively associated forward conductor (see [0004] teaching the cited plurality of return conductors including a conductive material different from the cited forward conductors); and 
electrical junctions or groups of electrical junctions of the return conductors to a respectively associated forward conductor being arranged at different longitudinal positions of the respectively associated forward conductor (as depicted in annotated Fig. 3 below, electrical junctions between the cited return conductors to the cited forward conductor at 310A and 308A being arranged at different longitudinal positions of the cited forward conductor 304A/314D), and wherein 

    PNG
    media_image1.png
    420
    540
    media_image1.png
    Greyscale

Annotated Fig. 3
consecutive longitudinal positions of the electrical junctions or of groups of the electrical junctions of all thermocouple arrangements in the longitudinal direction of all forward conductors alternate between different forward conductors (as depicted in Fig. 3, consecutive longitudinal positions of the cited electrical junctions 310 and 308 of all thermocouple arrangements 302 in the longitudinal direction of all forward conductors 304A/314D alternate between different forward conductors on each side of the forward conductors 304A/314D).
With regard to claim 6, Phillips discloses wherein
the forward conductors extend linearly and are arranged substantially parallel to each other (see Fig. 3 depicting the cited forward conductors 
With regard to claim 10, Phillips discloses wherein
the thermocouple arrangements are respectively surrounded by an electrically insulating matrix (see 444 depicted in Fig. 4b surrounding thermocouple arrangement and [0048] teaching electrically non-conductive and thermally insulative material 444).
With regard to claims 11 and 12, Phillips discloses wherein
the thermocouple arrangements are arranged in a common cylindrical case (see Fig. 4a-b depicting thermocouple arrangement arranged in a common cylindrical case 440/442).
With regard to claim 13, Phillips discloses wherein
spaces between the case, the forward conductors, and the return conductors are entirely filled with an electrically insulating matrix (see 444 depicted in Fig. 4b surrounding thermocouple arrangement and filling the spaces between the cited case, cited forward and return conductors and [0048] teaching electrically non-conductive and thermally insulative material 444).
With regard to claim 14, Phillips discloses wherein
electrical connection areas of the forward conductors and of the return conductors are lead out of the case at a common side (as depicted in Fig. 4b, electrical connection areas of the cited forward conductors and of the cited return conductors are lead out of the case at a common left side of the case 440/442).
With regard to claim 15, Phillips discloses wherein
the electrical connection areas are led out of the case at a face side of the case (as depicted in Fig. 3, the cited electrical connection areas are led out of the cited case at a face side of the case, such as the left side of the cited case which faces mating assembly 400).
With regard to claim 16, Phillips discloses wherein
the junctions and/or groups of junctions alternate between the forward conductors in a periodic pattern (as depicted in Fig. 3, the cited electrical junction 310 and 308 alternate between the cited forward conductors 304A/314D from the left to right sides of the forward conductors in a repeating interval of an electrical junction 310A on the left side of the cited forward conductor to an electrical junction of 308A on the right side of the cited forward conductor and again an electrical junction 310B on the left side of the cited forward conductor to an electrical junction of 308B on the right side of the cited forward conductor and again an electrical junction 310C on the left side of the cited forward conductor to an electrical junction of 308C on the right side of the cited forward conductor).
With regard to claim 17, Phillips discloses wherein
a junction having a longitudinal position succeeding a preceding longitudinal position of a junction on one of the forward conductors is arranged on another one of the forward conductors immediately adjacent the one of the forward conductors in a direction (as depicted in Fig. 3, a junction such as 310B having a longitudinal position succeeding a preceding longitudinal position of a junction such as 308A on one of the forward conductors is arranged on another 
With regard to claim 19, Phillips discloses wherein
each forward conductor and the respectively associated return conductors are spatially clustered (as depicted in Fig. 3, each cited forward conductor 304A/314D and the cited respectively associated return conductors are spatially clustered in each arrangement 302A, 302B, and 302C).
With regard to claim 21, Phillips discloses a method of producing a temperature sensing device, the method comprising:
providing a plurality of thermocouple arrangements (302A, 302B, and 302C, Fig. 3), each of the plurality of thermocouple arrangements comprising 
a forward conductor (such as the combination of 304A and 314D of the cited thermocouple arrangements, Fig. 3) and 
a plurality of return conductors electrically connected with the forward conductor (a return conductor such as the combination of 304B and 322D and a return conductor 314C depicted in Fig. 3 as electrically connected with the cited forward conductor 304A/314D), 
the return conductors being formed of a different conductive material than the respectively associated forward conductor (see [0004] teaching the cited plurality of return conductors including a conductive material different from the cited forward conductors); and 
electrical junctions or groups of electrical junctions of the return conductors to a respectively associated forward conductor being arranged at annotated Fig. 3 below, electrical junctions between the cited return conductors to the cited forward conductor at 310A and 308A being arranged at different longitudinal positions of the cited forward conductor 304A/314D), and wherein 

    PNG
    media_image1.png
    420
    540
    media_image1.png
    Greyscale

Annotated Fig. 3
arranging consecutive longitudinal positions of the electrical junctions or of groups of the electrical junctions of all thermocouple arrangements in the longitudinal direction of all forward conductors in an alternating pattern between different forward conductors (as depicted in Fig. 3, arranging consecutive longitudinal positions of the cited electrical junctions 310 and 308 of all thermocouple arrangements 302 in the longitudinal direction of all forward .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. Pub. No. 2005/0259717).
With regard to claim 2, independent claim 1 is anticipated by Phillips under 35 U.S.C. 102(a)(1) as discussed above.

However, Phillips teaches using “at least two temperature measuring junctions” (see Abstract) and a duplication of parts is an obvious design choice (see MPEP 2144.04 VI B). 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have duplicated another temperature measuring junction for each forward conductor in the device of Phillips because the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B) which would provide for the duplicated electrical junctions arranged at a same longitudinal position similar to junctions 310A-C and junctions 308A-C. 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. Pub. No. 2005/0259717) in view of Rao et al. (U.S. Pub. No. 2019/0212207 A1).
With regard to claims 3-5, independent claim 1 is anticipated by Phillips under 35 U.S.C. 102(a)(1) as discussed above.
Phillips teaches a tubular case (see Fig. 4a-b) but does not teach wherein the forward conductors and return conductors are concentrically arranged about a common axis.
However, Rao et al. teaches a temperature sensing device (see Abstract). Rao et al. teaches a conventional temperature sensing device design can include a tubular case [0044]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the arrangement of thermocouple arrangements in the temperature sensing device of Phillips for the concentric arrangement of thermocouple arrangements taught by Rao et al. because the simple substitution of a known element known to perform the same function, in the instant case an arrangement for thermocouple arrangements in a tubular temperature sensing device, supports a prima facie obviousness determination (see MPEP 2143 B).
Phillips, as modified by Rao et al., teaches wherein the forward conductors and return conductors are concentrically arranged about a common axis as the cited plurality of thermocouple arrangements, which have the cited forward and return conductors, are concentrically arranged about a common axis.
Phillips, as modified by Rao et al., teaches wherein the return conductors are arranged at a greater distance to the common axis than the forward conductors as Fig. 3 of Phillips depicts the cited return conductors on the outsides of each left and right side of the forward conductors.
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. Pub. No. 2005/0259717) in view of Harle et al. (U.S. Pub. No. 2018/0238744 A1).
With regard to claim 20, independent claim 1 is anticipated by Phillips under 35 U.S.C. 102(a)(1) as discussed above.
Phillips does not teach wherein the forward conductors and the associated return conductors have the structure of being welded at the junctions.
[0017]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the type of connection at the junctions between the forward conductors and return conductors in the temperature sensing device of Phillips for the welded connection type at the junctions as suggested by Harle et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a connection type at a thermocouple junction in a temperature sensing device, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 22, independent claim 21 is anticipated by Phillips under 35 U.S.C. 102(a)(1) as discussed above. Phillips teaches wherein
the forward conductors and the return conductors are arranged in a common case having a lateral area (such as depicted in Fig. 4a-b, a common case 412 having a lateral area such as the hollow portion of common case 412) and, 
in order to provide the at least one junction the lateral area is opened at a longitudinal position (such as depicted in Fig, 4a, junction at 420 and 430 provided in the opened hollow portion),
a return conductor is connected to a forward conductor at this longitudinal position (420, Fig. 4a), and
the lateral area is subsequently closed (such as depicted in Fig. 4b, when common case 412 connects with 440/442 the cited lateral area is closed at the right side).

Phillips does not teach wherein the return conductor and the forward conductor are welded.
However, Harle et al. teaches a temperature sensing device (see Title) and teaches junctions commonly formed by welding (see [0017]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        January 10, 2022